Case 8:17-cv-00885-JVS-KES Document 73 Filed 02/24/20 Page 1 of 1 Page ID #:1927
                                                                                    FILED
                         UNITED STATES COURT OF APPEALS                             FEB 24 2020

                                                                              MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




   HENRY MENDOZA,                                     No.   19-56357

                  Plaintiff-Appellant,                D.C. No.
                                                      8:17-cv-00885-JVS-KES
    v.                                                Central District of California,
                                                      Santa Ana
   ALLIED INTERSTATE LLC,
                                                      ORDER
                  Defendant-Appellee,

    and

   SYNCHRONY BANK,

                  Defendant.


           Pursuant to the parties’ stipulated motion (Docket Entry No. 6), this appeal

  is voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear their own

  costs and fees on appeal.

           A copy of this order shall serve as and for the mandate of this court.

                                                   FOR THE COURT:


                                                   Sasha M. Cummings
                                                   Circuit Mediator
  SMC/Mediation
